 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    GILBERT OSUNA,                                    Case No. 1:19-cv-00419-LJO-BAM (PC)
12                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS, DENYING
13           v.                                         PLAINTIFF’S APPLICATION TO PROCEED
                                                        IN FORMA PAUPERIS AND REQUIRING
14    E. MANZANALEZ, et al.,                            PLAINTIFF TO PAY THE FILING FEE TO
                                                        PROCEED WITH THIS ACTION
15                       Defendants.
                                                        [ECF Nos. 2, 7, 8]
16
                                                        TWENTY-ONE (21) DAY DEADLINE
17

18
            Plaintiff Gilbert Osuna is a state prisoner proceeding pro se in this civil rights action
19
     pursuant to 42 U.S.C. § 1983.
20
            On April 8, 2019, the assigned Magistrate Judge issued findings and recommendations that
21
     Plaintiff’s application to proceed in forma pauperis be denied pursuant to 28 U.S.C. § 1915(g) and
22
     that Plaintiff be required to pay the $400.00 filing fee in full in order to proceed with this action.
23
     (ECF No. 7.) The findings and recommendations were served on Plaintiff and contained notice
24
     that any objections thereto were to be filed within fourteen (14) days after service of the findings
25
     and recommendations. (Id.)
26
            On April 22, 2019, Plaintiff filed objections to the Magistrate Judge’s findings and
27
     recommendations. (ECF No. 8.) First, Plaintiff contends that Osuna v. Manzanalez, et al., No.
28
                                                        1
 1   1:18-cv-00719-LJO-SAB (E.D. Cal.) should not be counted as a “strike” because, after he requested

 2   to re-open that case, that court told him to file a new case, without stating anything about the filing

 3   fee. However, the fact that the court in Case No. 1:18-cv-00719-LJO-SAB did not make any

 4   comment about whether a filing fee would be imposed in any future new action that Plaintiff filed

 5   does not establish that Case No. 1:18-cv-00719-LJO-SAB cannot be properly identified as a

 6   “strike.” Further, the Court has reviewed Case No. 1:18-cv-00719-LJO-SAB and finds that the

 7   case was correctly identified as a “strike.” Therefore, Plaintiff’s first objection is overruled.

 8          Second, Osuna argues that he was in imminent danger of serious physical injury at the time

 9   that he filed his complaint and his administrative appeal forms. However, since the Court only

10   considers whether Plaintiff was in imminent danger of serious physical injury “on the basis of the

11   conditions at the time the complaint was filed[,]” allegations that Osuna may have been in imminent

12   danger at the time that he filed his administrative appeal forms do not satisfy the imminent danger

13   exception to 28 U.S.C. § 1915(g). Andrews v. Cervantes, 493 F.3d 1047, 1053 (9th Cir. 2007).

14   Further, Plaintiff’s allegations in his complaint and his objections are insufficient to adequately

15   demonstrate that he was in imminent danger of serious physical injury at the time that he filed his

16   complaint in the instant action on April 2, 2019. Therefore, Plaintiff’s second objection is

17   overruled.

18          Third, Osuna contends that he should be permitted to proceed in forma pauperis because he

19   is indigent and cannot pay the filing fee. However, Plaintiff’s indigency, or lack of funds to pay

20   for the filing fee, is irrelevant to the Court’s determination that Plaintiff is subject to the “three
21   strikes” bar under 28 U.S.C. § 1915(g) and that Plaintiff’s allegations in his complaint do not satisfy

22   the imminent danger exception to the “three strikes” bar. Since Plaintiff has provided no further

23   information that would warrant reconsideration of this determination, Plaintiff’s third objection is

24   overruled.

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a

26   de novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s
27   objections, the Court finds that the Magistrate Judge’s Findings and Recommendations are

28   supported by the record and by proper analysis.
                                                         2
 1        Accordingly, IT IS HEREBY ORDERED that:

 2        1.    The Findings and Recommendations issued on April 8, 2019, (ECF No. 7), are

 3              adopted in full;

 4        2.    In accordance with 28 U.S.C. § 1915(g), Plaintiff’s application to proceed in forma

 5              pauperis, (ECF No. 2), is DENIED;

 6        3.    Within twenty-one (21) days following the date of service of this order, Plaintiff

 7              shall pay the $400.00 filing fee in full in order to proceed with this action; and

 8        4.    Plaintiff is warned that if he fails to pay the filing fee within the specified time, this

 9              action will be dismissed; and

10        5.    This matter is referred back to the assigned Magistrate Judge for further proceedings

11              consistent with this order.

12

13
     IT IS SO ORDERED.
14

15     Dated:   May 1, 2019                              /s/ Lawrence J. O’Neill _____
                                                UNITED STATES CHIEF DISTRICT JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
